                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ESTEBAN ALEMAN GONZALEZ, et al.,                 Case No.18-cv-01869-JSC
                                                         Plaintiffs,
                                   8
                                                                                            ORDER RE: PLAINTIFFS’ MOTION
                                                  v.                                        TO ENFORCE THE COURT’S JUNE 5,
                                   9
                                                                                            2018 ORDER
                                  10       MATTHEW G. WHITAKER, et al.,
                                                                                            Re: Dkt. No. 46
                                                         Defendants.
                                  11

                                  12           On June 5, 2018, this Court issued an order (the “Order”) granting Plaintiffs’ motions for
Northern District of California
 United States District Court




                                  13   preliminary injunction and class certification. (See Dkt. No. 33.)1 Now pending before the Court

                                  14   is Plaintiffs’ motion to enforce the Court’s Order. (Dkt. No. 46.) After careful consideration of

                                  15   the parties’ briefing, the Court concludes that oral argument is unnecessary, see N.D. Cal. Civ.

                                  16   L.R. 7-1(b), and DENIES Plaintiffs’ motion. Plaintiffs’ reading of the certified class is too broad,

                                  17   and Plaintiffs’ do not show that Defendants have otherwise failed to comply with the Order.

                                  18                                            BACKGROUND

                                  19           The Order concluded that Plaintiffs satisfied the requirements for class certification under

                                  20   Federal Rule of Civil Procedure 23, and certified a class consisting of:

                                  21                   [A]ll individuals who are detained pursuant to 8 U.S.C. § 1231(a)(6)
                                                       in the Ninth Circuit by, or pursuant to the authority of, the U.S.
                                  22                   Immigration and Customs Enforcement (“ICE”), and who have
                                                       reached or will reach six months in detention, and have been or will
                                  23                   be denied a prolonged detention bond hearing before an Immigration
                                                       Judge (“IJ”).
                                  24

                                  25   (Dkt. No. 33 at 4-5.) The Order also granted Plaintiffs’ request for preliminary injunction entitling

                                  26   class members to individualized bond hearings if their detention exceeds six months. (Id. at 13-

                                  27

                                  28
                                       1
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                   1   18.) Defendants appealed the Order on August 3, 2018; that appeal is pending. (Dkt. Nos. 43 &

                                   2   44.)

                                   3          Following the Order, ICE transferred 84 detainees from detention facilities in Northern

                                   4   California to facilities in Colorado and Hawaii, after two counties in Northern California

                                   5   “terminated their contracts with ICE to house immigration detainees at two county jail facilities.”

                                   6   (Dkt. No. 48-1 at ¶¶ 5-7.) In August 2018, ICE transferred 20 detainees to Tacoma, Washington

                                   7   and 62 detainees to Aurora, Colorado following the termination of another ICE contracted facility

                                   8   in Northern California. (Id. at ¶¶ 9-11.) According to ICE, it “ensured that class members

                                   9   scheduled for an Aleman-Gonzalez bond hearing [pursuant to the Order] remained in the San

                                  10   Francisco [area of responsibility].” (Id. at ¶ 11.)

                                  11          Plaintiffs allege that, since the Order, “Defendants have refused to provide bond hearings

                                  12   to Class members who were transferred [outside the Ninth Circuit] prior to 180 days in detention.”
Northern District of California
 United States District Court




                                  13   (Dkt. No. 46 at 3 (emphasis added).) “As a result, Plaintiffs believe that numerous Class members

                                  14   have been denied the relief they are entitled under” the Order.2 (Id.) Plaintiffs thus move to

                                  15   enforce the Order “as to class members transferred to detention facilities outside of the jurisdiction

                                  16   of the Ninth Circuit.” (Dkt. No. 46 at 3.) Further, Plaintiffs request that the Court compel

                                  17   Defendants to post notice of the Order in all immigration detention facilities within the Ninth

                                  18   Circuit. (Id.)

                                  19                                               DISCUSSION

                                  20          Plaintiffs assert that the plain language of the certified class “does not limit class

                                  21

                                  22   2
                                         Plaintiffs identify two individuals who were transferred out of the Ninth Circuit prior to reaching
                                  23   180 days in detention, one of whom has been subsequently released from ICE custody on bond.
                                       (See Dkt. Nos. 46 at 4-5; 46-2, Ex. C at ¶ 10.) The other individual (Mr. Perez-Nufio) was
                                  24   transferred from California to Aurora, Colorado on his 120th day in custody and “reached 180
                                       days in detention on October 15, 2018.” (Id. at 5.) Mr. Perez-Nufio “has not been scheduled for a
                                  25   prolonged detention bond hearing.” (Id.) Plaintiffs assert that they “are unaware of any class
                                       members who were transferred outside of the Ninth Circuit after surpassing 180 days in detention
                                  26   within the Ninth Circuit.” (Dkt. No. 46 at 3 (emphasis added).) Defendants submit the
                                       declaration of April Jacques, Assistant Field Office Director, ICE ERO San Francisco, in support
                                  27   of their opposition to Plaintiffs’ motion; Ms. Jacques states that, to her knowledge, “detainees who
                                       were eligible at the time of transfer for an Aleman-Gonzalez bond hearing were not transferred
                                  28   outside the San Francisco AOR and/or were provided their bond hearing via video-
                                       telecommunication from the facility to which they were transferred.” (Dkt. No. 48-1 at ¶ 12.)
                                                                                         2
                                   1   membership only to individuals detained pursuant to § 1231(a)(6) who have already reached six

                                   2   months in detention, but clearly also encompasses individuals detained pursuant to § 1231(a)(6)

                                   3   who will reach six months in detention.” (Dkt. No. 46 at 10.) Thus, Plaintiffs insist that the Order

                                   4   “firmly supports the inclusion of those individuals in the Ninth Circuit who will eventually reach

                                   5   six months of detention under § 1231(a)(6) in the class regardless of their location of detention at

                                   6   180 days.” (Id. at 7.)

                                   7            Plaintiffs’ motion requires the Court to address three issues: (1) whether the class includes

                                   8   individuals who have not yet reached six months in detention; (2) whether the class includes

                                   9   individuals originally detained in the Ninth Circuit who reach six months detention after being

                                  10   transferred elsewhere; and (3) whether Defendants must post notice of the Order in all Ninth

                                  11   Circuit immigration detention facilities.

                                  12   I.       Individuals Detained for Less Than 180 Days
Northern District of California
 United States District Court




                                  13            Plaintiffs argue that “individuals who have not yet reached six months in detention are

                                  14   unambiguously class members,” based on the plain language of the class definition. (See Dkt. No.

                                  15   51 at 3.) The Court disagrees. Plaintiffs’ interpretation of the certified class is contrary to the

                                  16   commonality, typicality, and Rule 23(b)(2) requirements for class certification discussed in the

                                  17   Order.

                                  18            “Parties seeking class certification must satisfy each of the four requirements of Rule

                                  19   23(a)—numerosity, commonality, typicality, and adequacy—and at least one of the requirements

                                  20   of Rule 23(b).” Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1124 (9th Cir. 2017). In

                                  21   concluding that Plaintiffs satisfied the commonality requirement, the Court determined that

                                  22   Plaintiffs “share a common legal question: whether detention beyond six months without an

                                  23   individualized bond hearing violates § 1231(a)(6) as interpreted by the Ninth Circuit in Diouf.”

                                  24   (Dkt. No. 33 at 7 (emphasis added).) The Court noted that “[t]his question will be posed by the

                                  25   detention of every member of the class and their entitlement to a bond hearing will largely be

                                  26   determined by its answer.” (Id. at 7-8 (internal quotation marks and citation omitted).) That

                                  27   “common question” obviously does not apply to those who have yet to reach six months in

                                  28   detention.
                                                                                          3
                                   1          As to the typicality requirement, the Court noted:

                                   2                  Plaintiffs’ claim for a bond hearing “is reasonably co-extensive with
                                                      the claims of the class” because the class representatives, as well as
                                   3                  the class as a whole, have been detained pursuant to section
                                                      1231(a)(6) for six months or longer and have not received a bond
                                   4                  hearing.
                                   5   (Id. at 10 (emphasis added).) Thus, the Court recognized that the claims of “the class as a whole”

                                   6   were typical because class members “have been detained . . . for six months or longer” without a

                                   7   bond hearing. (Id.) An individual who has not been detained for at least six months without a

                                   8   bond hearing obviously does not share the same claim.

                                   9          In addition to the threshold requirements under Rule 23(a), the Court concluded that

                                  10   Plaintiffs satisfied Rule 23(b)(2)’s requirement that a plaintiff show that “the party opposing the

                                  11   class has acted or refused to act on grounds that apply generally to the class, so that final

                                  12   injunctive relief or corresponding declaratory relief is appropriate respecting the class as a whole.”
Northern District of California
 United States District Court




                                  13   Fed. R. Civ. P. 23(b)(2); see also Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 360 (2011)

                                  14   (recognizing that “[t]he key to the [Rule 23](b)(2) class is the indivisible nature of the injunctive

                                  15   or declaratory remedy warranted—the notion that the conduct is such that it can be enjoined or

                                  16   declared unlawful only as to all of the class members or as to none of them.”) (internal quotation

                                  17   marks and citation omitted). The Order concluded that Plaintiffs satisfied Rule 23(b)(2) because

                                  18   “Plaintiffs seek declaratory and injunctive relief that would benefit all proposed class members:

                                  19   individualized bond hearings after six months of detention.” (Id. at 13 (emphasis added).)

                                  20   Plaintiffs’ broad reading of the class would no longer provide the requested relief to “the class as a

                                  21   whole” because it would include those who have not yet reached six months in detention and those

                                  22   class members would not be entitled to individualized bond hearings. Such a result is contrary to

                                  23   Rule 23(b)(2), which “applies only when a single injunction or declaratory judgment would

                                  24   provide relief to each member of the class.” See Dukes, 564 U.S. at 360.

                                  25          It is thus clear that the class includes only those individuals detained pursuant to section

                                  26   1231(a)(6) for six months or longer who have not received a bond hearing. Concluding otherwise

                                  27   is contrary to the commonality, typicality, and Rule 23(b)(2) requirements discussed in the Court’s

                                  28   Order. Further, the Court agrees with Defendants that the language “will reach six months in
                                                                                          4
                                   1   detention” ensures that individuals who are “detained for 180 days within the Ninth Circuit, after

                                   2   this Court’s decision on June 5, 2018, will also receive a bond hearing.” (Dkt. No. 47 at 5

                                   3   (emphasis added).) Thus, the language “merely contemplates that class membership will grow as

                                   4   future individuals reach their 180th day in detention within the Ninth Circuit.” (Id.) In other

                                   5   words, the language is forward looking and encompasses those individuals who will reach six

                                   6   months in detention after June 5, 2018. Indeed, the Order recognized as much. (See Dkt. No. 33

                                   7   at 7 (“Plaintiffs estimate [that the class] will grow each day as the government places additional

                                   8   individuals in custody who will later reach six months of detention under § 1231(a)(6).”)

                                   9   (emphasis added).)

                                  10   II.     Individuals Transferred Out of the Ninth Circuit Prior to 180 Days in Detention

                                  11           Plaintiffs argue that the certified class includes individuals who are detained in the Ninth

                                  12   Circuit under section 1231(a)(6) and transferred outside the Ninth Circuit’s jurisdiction, where
Northern District of California
 United States District Court




                                  13   they subsequently surpass six months in detention without a bond hearing. Plaintiffs thus insist

                                  14   that “[a]ll class members, regardless of their transfer and current geographic location, remain

                                  15   under this Court’s jurisdiction and consequently are entitled to relief under this Court’s Order

                                  16   from their statutory injury: an individualized bond hearing at six months of detention.” (Dkt. No.

                                  17   46 at 9.)

                                  18           Plaintiffs’ argument assumes, however, that the class includes individuals who have not

                                  19   yet reached six months in detention without a bond hearing. (See id. at 3 (“Defendants . . . allege

                                  20   they are free to transfer outside the jurisdiction of the Ninth Circuit at any time class members who

                                  21   have not yet reached 180 days in detention and that upon transfer, they are no longer class

                                  22   members and no longer entitled to prolonged detention bond hearings once their detention

                                  23   surpasses 180 days.”) (emphasis added).) As discussed above, Plaintiffs are wrong. Further,

                                  24   Plaintiffs’ argument fails because an individual is not a class member unless he or she is “detained

                                  25   pursuant to 8 U.S.C. § 1231(a)(6) in the Ninth Circuit” for six months or longer and has not been

                                  26   given an individualized bond hearing before an IJ. (See Dkt. No. 33 at 4-5 (emphasis added).) In

                                  27   other words, to qualify as a class member an individual must be (1) detained in the Ninth Circuit

                                  28   pursuant to section 1231(a)(6), (2) for six months or more, (3) without a bond hearing. If an
                                                                                         5
                                   1   individual is transferred outside the Ninth Circuit prior to reaching six months in detention, he or

                                   2   she is not a class member.

                                   3          Under Plaintiffs’ reading of the Order, an individual could be detained in the Ninth Circuit

                                   4   pursuant to section 1231(a)(6), transferred out of the Ninth Circuit the next day, and still qualify as

                                   5   a class member if he or she is detained for 179 days elsewhere and not afforded a bond hearing.

                                   6   Jurisdictional considerations aside, Plaintiffs’ reading is contrary to the plain language of the

                                   7   certified class, which again includes:

                                   8                  All individuals who are detained pursuant to 8 U.S.C. § 1231(a)(6)
                                                      in the Ninth Circuit by, or pursuant to the authority of, the U.S.
                                   9                  Immigration and Customs Enforcement (“ICE”), and who have
                                                      reached or will reach six months in detention, and have been or will
                                  10                  be denied a prolonged detention bond hearing before an Immigration
                                                      Judge (“IJ”).
                                  11

                                  12   (Dkt. No. 33 at 4-5 (emphasis added).) The certified class does not include those who “were”
Northern District of California
 United States District Court




                                  13   detained in the Ninth Circuit; instead, it includes only those who “are” detained there. It follows

                                  14   that the certified class does not include individuals who are not detained in the Ninth Circuit at the

                                  15   time they reach six months in detention.

                                  16          The Court’s analysis of this argument would be different if Plaintiffs argued that

                                  17   Defendants were transferring class members (i.e., those detained under section 1231(a)(6) in the

                                  18   Ninth Circuit for six months or more without a bond hearing) outside the Ninth Circuit after they

                                  19   had reached six months in detention in the Ninth Circuit and before they were afforded a bond

                                  20   hearing. That is not what Plaintiffs allege, however. Similarly, the Court’s analysis would be

                                  21   different if Plaintiffs alleged that Defendants engaged in bad faith efforts to deprive detainees of

                                  22   class status by transferring them out of the Ninth Circuit immediately prior to reaching six months

                                  23   in detention without a bond hearing. Plaintiffs do not allege, however, that any transfers “occurred

                                  24   in bad faith.” (See Dkt. No. 46 at 7.) Further, Defendants’ declaration in opposition to Plaintiffs’

                                  25   motion demonstrates that it has not engaged in such conduct. The issue before the Court is instead

                                  26   whether the certified class includes individuals detained in the Ninth Circuit who do not reach six

                                  27   months in detention without a bond hearing but are transferred to another jurisdiction where they

                                  28   then reach six months in detention—the Court concludes that it does not.
                                                                                          6
                                   1   III.   Posting Notice of the Court’s June 2018 Order

                                   2          Plaintiffs ask the Court to compel Defendants to post notice of the Order in all 15

                                   3   immigration detention facilities within the Ninth Circuit. In making their request, “Plaintiffs do

                                   4   not dispute that Defendants have sought to identify in good faith all Class members detained

                                   5   pursuant to § 1231(a)(6) and have notified the immigration courts to schedule bond hearings for

                                   6   all identified Class members detained for more than 180 days.” (See Dkt. No. 46 at 9.) Plaintiffs

                                   7   instead request posting of the notice as a “procedural safeguard” to “ensure Defendants’ full and

                                   8   timely compliance” with the Order and their obligations to notify class members of their rights.

                                   9   (Id.) Plaintiffs base this request on their knowledge of “at least one Class member who was not

                                  10   timely scheduled for a prolonged detention bond hearing,” and “the large percentage of individuals

                                  11   in immigration detention who are not represented by counsel.” (Id. at 10.) Defendants oppose

                                  12   Plaintiffs’ request on the grounds that it is “premature and unnecessary because Defendants are
Northern District of California
 United States District Court




                                  13   already complying with the Court’s order and public notices are an inefficient and ineffective way

                                  14   to facilitate compliance.” (Dkt. No. 47 at 10.)

                                  15          The Court agrees that Plaintiffs’ request is premature. Plaintiffs identify a single instance

                                  16   in which a bond hearing was delayed after a class member reached six months in detention;

                                  17   however, Plaintiffs acknowledge that the individual reached six months in detention before the

                                  18   Order and “received a bond hearing pursuant to [the Order] on August 27, 2018.” (Dkt. No. 46-2,

                                  19   Ex. E at ¶ 4.) Plaintiffs otherwise “do not dispute” that Defendants are engaged in good faith

                                  20   efforts to comply with the Order. Absent any allegations that Defendants have failed to schedule

                                  21   bond hearings for class members pursuant to the Order, the Court is not convinced that posting

                                  22   notice of the Order is required.

                                  23                                              CONCLUSION

                                  24          For the reasons set forth above, the Court DENIES Plaintiffs’ motion to enforce the Order.

                                  25   Plaintiffs’ interpretation of the certified class is too broad, and Plaintiffs have not shown that

                                  26   Defendants have otherwise failed to comply with the Order.

                                  27          This Order disposes of Docket No. 46.

                                  28          IT IS SO ORDERED.
                                                                                          7
                                   1   Dated: January 25, 2019

                                   2

                                   3
                                                                     JACQUELINE SCOTT CORLEY
                                   4                                 United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 8
